Citation Nr: 1642282	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits based upon status as the spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Unrepresented

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this matter in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks apportionment of the Veteran's VA compensation benefits based on her status as the Veteran's spouse.  The record contains a certificate of marriage reflecting that the appellant married the Veteran.  Statements from the appellant and the Veteran reveal that, although they have not been in close contact with each other for many years, they were never divorced and remain married.  The appellant has also contended the she is entitled to apportionment of the Veteran's VA compensation benefits on behalf of their adult son, who she reports has been diagnosed with a social anxiety disorder and has been granted supplemental security income by the Social Security Administration.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2010.

In its September 2012 remand, the Board noted that, in cases involving simultaneously contested claims, such as the present case, VA has additional regulatory responsibilities as to notification of each of the parties involved at each stage of the process.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  The Board further noted that the record at the time did not show that the Veteran had been furnished a copy of the December 2009 statement of the case as to the apportionment claim, or that he was informed of the contents of the appellant's substantive appeal, as required by 38 C.F.R. §§ 19.101 and 19.102.  Therefore, in relevant part, the Board directed the AOJ to provide the Veteran a copy of the December 2009 statement of the case, inform the Veteran of the contents of the appellant's substantive appeal, and then readjudicate the issue on appeal in a supplemental statement of the case, furnished to the appellant, the Veteran, and the Veteran's representative.

On remand, the AOJ sent the Veteran letters in December 2012 and February 2013 stating that VA was still processing the Veteran's compensation claim.  Neither of those letters informed the Veteran of the contents of the appellant's substantive appeal.  The Veteran replied to both letters with statements voicing confusion, correctly asserting that he had no claim for compensation benefits pending.  In August 2015, the AOJ sent the Veteran a letter enclosed with various VA Forms and a copy of the Board's September 2012 remand.  There is no indication that the letter included a copy of the December 2009 statement of the case or information as to the contents of the appellant's substantive appeal.  Since the issuance of that letter, the Veteran has submitted statements voicing continued confusion as to the purpose and meaning of VA's correspondence with him.  See, e.g., correspondence from the Veteran, received in August 2015.  As such, the record does not reflect that the AOJ complied with the September 2012 Board remand directives to provide the Veteran and his representative with a copy of the December 2009 statement of the case and apprise the Veteran of the contents of the appellant' s substantive appeal.

The AOJ must at least substantially comply with a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. 268.  Because the AOJ did not complete the September 2012 Board remand directives, the Board must again remand this appeal so that the September 2012 Board remand directives may substantially be completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a copy of the December 2009 statement of the case.

2.  Provide the Veteran a letter summarizing the contents of the appellant's substantive appeal.  The letter should explain that the appellant is seeking apportionment of the Veteran's VA compensation benefits based on her status as the Veteran's spouse and on behalf of their adult son, and should apprise the Veteran of the appellant's contentions as to the claim.

3.  The AOJ must note that supplying the Veteran with a copy of this Remand does not satisfy the above directives.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the appellant is entitled to apportionment.  If any benefit sought remains denied, furnish the appellant, the Veteran, and the Veteran's representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



